DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (Environ. Sci. Technol., 2003, 37, 5799-5805), hereinafter “Deng”.
	With respect to claims 1, 2, and 4, Deng discloses a method for producing functionalized fibers adapted to remove humic acid (“contaminants”) from water, comprising reacting polyacrylonitrile (acrylic) fibers with diethylenetriamine (“an amination agent”), followed by rinsing with deionized water and drying of the functionalized acrylic amino fibers (Page 5800: left column “Synthesis of APANFs” paragraph). 
The limitations “adapted to remove contaminants from…soil” are considered to be intended use limitations.  Since the steps of producing the functionalized acrylic fibers of Deng meet the limitations of claim 1 and several dependent claims, it is submitted that the functionalized acrylic fibers of Deng are capable of acting to remove contaminants from soil.
	With respect to claims 13 and 14, Deng discloses 300 mL of a 33(v/v)% solution of diethylenetriamine, so 100mL total pure diethylenetriamine (Page 5800: left column “Synthesis of APANFs” paragraph). 100 mL * 955 mg/mL (density of diethylenetriamine) = 95,500 mg or 95.5 g. Deng discloses 10 g of the polyacrylonitrile fibers (Page 5800: left column “Synthesis of APANFs” paragraph). 95.5g/105.5g = 91 (w/w)% diethylenetriamine (“amination reagent”, a discrete value within “5% to 99% (w/w)”), the balance being 9 (w/w) % polyacrylonitrile fibers, consistent with the endpoint of 1:10 ratio of claim 14 (1/11 = 9 % polyacrylonitrile fibers). 
	
Claims 1, 2, 7, 10, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Ind. & Eng. Chem. Res., 2012, 51, 13655-13662), hereinafter “Wang”.
	With respect to claims 1, 2, 7, 10, 18, and 19, Wang discloses a method of producing polyacrylonitrile (acrylic) fibers with triethylenetetramine (“amination reagent”) and glycidyl trimethylammonium chloride (“quaternizing/alkylating agent”), followed by rinsing with DI water and drying the functionalized acrylic quaternary ammonium fiber (Page 13656: Section 2.2). 
The limitations “adapted to remove contaminants from water and soil” are considered to be intended use limitations.  Since the steps of producing the functionalized acrylic fibers of Wang meet the limitations of claims 1 and 18, and several dependent claims, it is submitted that the functionalized acrylic fibers of Wang are capable of acting to remove contaminants from water and soil, especially since Wang discloses adsorption of aqueous Cr(VI). 
	With respect to claim 13, Wang discloses 2 g polyacrylonitrile (acrylic) fibers and 80 mL of triethylenetetramine (“amination reagent”). 80 mL * (982 mg/mL) = 78,560 mg or 78.56 g. 78.56g/(2g + 78.56g) = 97.5% (w/w) triethylenetetramine (“amination reagent”), a discrete value within “5% to 99% (w/w)”. 

Claims 1, 2, 4, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (ChemCatChem, 2014, 6, 2947-2953), hereinafter “Shi”.
	With respect to claims 1, 2, and 15-17, Shi discloses a method of producing functionalized polyacrylonitrile (acrylic) fibers, comprising reaction the polyacrylonitrile (acrylic) fibers with ethylenediamine (“amination reagent”), followed by addition of 1 M HCl or HNO3, rinsing with water, and drying overnight in a 60 °C (discrete value within “from 30 °C to 110 °C”) oven to obtain a functionalized acrylic amino fiber (paragraph spanning Pages 2952-2953; Page 2948: Scheme 2). Assuming a final volume of 100 mL, 1 mol/L HNO3 *0.1L*63.01g/mol = 6.301 g HNO3/100g water = 0.063 or 6.3 (w/w)%, a discrete value within “0.1%-50% (w/w)”. 
	The limitations “adapted to remove contaminants from water and soil” are considered to be intended use limitations.  Since the steps of producing the functionalized acrylic fibers of Shi meet the limitations of claim 1 and several dependent claims, it is submitted that the functionalized acrylic fibers of Shi are capable of acting to remove contaminants from water and soil.
With respect to claim 4, Shi discloses drying overnight at 60 °C (paragraph spanning Pages 2952-2953).
With respect to claims 13 and 14, Shi discloses 2.0 g PANF and 18 g ethylenediamine (paragraph spanning pages 2952-2953); therefore, the concentration is 18/20 = 90% (w/w) amination reagent, the balance being 10% (w/w) PANF, wherein a ratio of 1:9 (90% amination reagent) is a discrete value within “1.0:0.5 to 1:10”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (Environ. Sci. Technol., 2003, 37, 5799-5805), hereinafter “Deng”.
With respect to claim 3, Deng discloses a reaction temperature of 95°C (discrete value within “from 70°C to 140°C”) and a time period of 30 hours (Page 5800: left column “Synthesis of APANFs” paragraph), which is a value that falls outside the claimed range. 
There is no evidence indicating such reaction times are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 5, Deng discloses a drying temperature of 50 °C (Page 5800: left column “Synthesis of APANFs” paragraph), which falls short of the claimed range. 
It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).

With respect to claim 6, Deng discloses drying until reaching a constant weight, i.e., substantially all water is gone (Page 5800: left column “Synthesis of APANFs” paragraph), but does not teach a specific drying time. There is no evidence indicating such drying times are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3-6, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Ind. & Eng. Chem. Res., 2012, 51, 13655-13662), hereinafter “Wang”.
With respect to claim 3, Wang discloses reacting the polyacrylonitrile (“acrylic”) fibers with triethylenetetramine (“animation reagent”) at 120°C for 6 hours, which fall short of the claimed range; however, there is no evidence indicating such reaction times are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 4, Wang discloses rinsing the functionalized acrylic amino fiber with water, followed by drying. 
With respect to claims 5, 6, 11, and 12, Wang discloses drying in an air oven, but does not disclose temperature and drying time; however, the ordinary artisan would recognize these parameters as result effective variables, with the end result of drying the fibers (see Wang Page 13656: Section 2.2). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
With respect to claim 14, Wang discloses 97.5% (w/w) triethylenetetramine (“amination reagent”), a discrete value within “5% to 99% (w/w)”, the balance being the polyacrylonitrile fibers at 2.5 %(w/w). The 1:10 ratio of claim 14 (1/11 = 9 % polyacrylonitrile fibers) is larger than the disclosed amount; however, 2.5 %(w/w) is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985). Additionally, it is submitted that there is no evidence indicating such *** are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable Shi et al. (ChemCatChem, 2014, 6, 2947-2953), hereinafter “Shi.
With respect to claim 3, Shi discloses reacting the polyacrylonitrile fibers with ethylenediamine (amination reagent) for 4 hours at reflux in water (boiling temp 100°C), and therefore does not teach a reaction time within the claimed ranges; however, there is no evidence indicating such reaction times are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 5 and 6, Shi discloses drying overnight at 60 °C (paragraph spanning Pages 2952-2953), which are outside the claimed ranges for these recited parameters; however, the ordinary artisan would recognize these parameters as result effective variables, with the end result of drying the fibers (see Wang Page 13656: Section 2.2). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 


Claims 1, 7-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Green Chem., 2016, 18, 2726-2735; including the Supplemental Material, Pages S1-S30), hereinafter “Du”.
With respect to claims 1, 7, 8, and 18, Du discloses a method of producing polyacrylonitrile (“acrylic”) fibers, comprising reacting polyacrylonitrile (“acrylic”) fibers with various amination reagents (N,N-dimethyl-1,3-propanediamine and N,N-diethyl1,3-propanediamine: see Page S2 of the Supplemental Material: Step 1), followed by alkylation with alkyl halides including bromoethane and bromobutane (see first two entries in PANF-QAS leftmost column of Scheme 2) to produce a functionalized acrylic quaternary amino fiber (Page 2727: Scheme 2; “Preparation and characterization of PANF-QAS” section. 
The limitations “adapted to remove contaminants from water and soil” are considered to be intended use limitations.  Since the steps of producing the functionalized acrylic fibers of Du meet the limitations of claims 1 and 18 and several dependent claims, it is submitted that the functionalized acrylic fibers of Du are capable of acting to remove contaminants from water and soil, especially since Du discloses reduction of carbonyls, azides, and benzyl halides in water (Abstract). 
The Examiner acknowledges that one of skill in the art would have to choose the first two entries in PANF-QAS leftmost column of Scheme 2 on Page 2727 of Du to meet the claims out of the total 11 options in Scheme 2; however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” these disclosed embodiments that meet the limitations of the claims, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). It is further noted that the heptyl and dodecyl alkyl halides (entries 3 and 4 in PANF-QAS leftmost column of Scheme 2) are close structural analogues to longest chain alkyl halides recited (the bromopentanes), differing by methylene groups. 
With respect to claim 9, Du discloses reacting with the alkylating agent with the functionalized acrylic fiber at reflux (“controlled boiling”- solvent ethanol has a boiling point of 78.3°C, discrete value between “70°C to 150°C” for 5 hours (discrete range within “4 hours to 20 hours”) (see Page S3 of Supplemental information: “Step 2: Quaternization of aminated PANF”). 
With respect to claim 10, Du discloses rinsing the quaternized PANF with water and drying overnight at 60°C (see Page S3 of Supplemental information: “Step 2: Quaternization of aminated PANF”).
With respect to claim 11, Du discloses drying at 60°C, which is below the claimed range; however, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).
With respect to claim 12, Du discloses drying overnight, which is outside the recited range of “2 hours to 4 hours”; however, there is no evidence indicating such reaction times are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 13 and 14, Du discloses reaction of 70 mL N,N-dimethyl-1,3-propanediamine (“amination reagent”) and 5 g PANF. N,N-dimethyl-1,3-propanediamine has a density of 0.817 g/mL*70mL = 57.2 g. 57.2/62.2 (total g) = 90.4 % (w/w) N,N-dimethyl-1,3-propanediamine, a discrete value within “5% to 99% (w/w), the balance being 9.6%(w/w) PANF, which is close to 9% (w/w) PANF, corresponding to the 1:10 ratio at the endpoint of claim 14. 
With respect to claim 19, Du does not specifically teach that the animation reagent is embodied as claimed; however, the Examiner notes that trimethylenediamine is close structural analogue to ethylenediamine, differing only by a methylene group. It has been held that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With respect to claim 20, Du renders obvious the recited alkylating agent for the reasons discussed above for claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778 
16 August 2022